    Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                 Page 1 of 20 PageID 1



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

SIMON GARCIA, REBECCA GARCIA,                    )
JOSE CAMPOS, and CHRISTOPHER                     )
GARCIA                                           )
                                                 )
       Plaintiffs,                               )
                                                 )
vs.                                              )                2:20-cv-00263
                                                      Case No. ____________________________
                                                 )
SWIFT BEEF COMPANY, MANNY                        )
GUERRERO, ASHLEY HENNING,                        )
JACOB MONTOYA, and DONNA                         )
ESTRADA,                                         )
                                                 )
       Defendants.                               )

                          DEFENDANT SWIFT BEEF COMPANY’S
                                NOTICE OF REMOVAL

       Defendant Swift Beef Company (“Swift Beef”) 1 files its Notice of Removal (“Notice”) to

remove this action to the United States District Court for the Northern District of Texas, Amarillo

Division, pursuant to 28 U.S.C. §§ 1331, 1332, 1441, 1442, and 1446. Plaintiffs Simon Garcia,

Rebecca Garcia, Jose Campos, and Christopher Garcia (collectively, “Plaintiffs”) originally filed

this action in the 69th Judicial District Court of Moore County, Texas, where the action is currently

pending (“State Court Action”).

                              I.      NATURE OF THE ACTION

       1.      This is a negligence case filed by Plaintiffs who allege they contracted COVID-19

while working as employees at Swift Beef’s meatpacking plant located in Cactus, Texas. [See

generally Plaintiffs’ First Amended Petition (“Am. Pet.”) attached hereto as Exhibit (“Ex.”) D-

12.]


1
 Swift Beef Company is incorrectly named in Plaintiffs’ First Amended Petition as JBS USA Food Co.
dba Swift Beef Company.


DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                              Page 1
  Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                  Page 2 of 20 PageID 2



       2.     Plaintiffs specifically allege the following:

              (1)    upon information and belief, they contracted COVID-19 as a result of their

                     employment with Swift Beef [Am. Pet. ¶¶ 15-18];

              (2)    Swift Beef “failed to take adequate precautions to protect its employees

                     from COVID-19 risks” [Id.. at ¶ 22];

              (3)    Swift Beef “did not provide masks for its employees until April 2 and did

                     not mandate the use of masks until April 30” [Id.];

              (4)    Swift Beef “had no system of contract [sic] tracing, six-foot spacing

                     modifications, or social distancing barriers on the production line” [Id.];

              (5)    Swift Beef “required its employees to come to work without sufficient

                     protection, despite the well-known risks of COVID-19” [Id.]; and

              (6)    Swift Beef’s “conduct, effectuated through the named Defendants in this

                     lawsuit, was negligent and grossly negligent and was the cause of the

                     underlying incidents and injuries.” [Id. at ¶ 26.]

       3.     Plaintiffs allege Defendants owed a legal duty to Plaintiffs to provide a safe work

environment and breached that duty by:

              (1)    “Requiring Plaintiffs to continue working at the meatpacking plant when it

                     was no longer safe to do so due to COVID-19”;

              (2)    “Failed to provide adequate PPE [Personal Protective Equipment] to the

                     workers at the meatpacking plant”;

              (3)    “Failed to implement adequate precautions and social distancing at the

                     meatpacking plant”;




DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                            Page 2
    Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                        Page 3 of 20 PageID 3



                 (4)     “Failed to follow guidelines set forth by the World Health Organization

                         (‘WHO’) and Center for Disease Control (‘CDC’) with regard to COVID-

                         19 at the meatpacking plant”;

                 (5)     “Failed to warn of the dangerous conditions at the meatpacking [sic]

                         regarding COVID-19”;

                 (6)     “Failure to properly train JBS employees at the meatpacking plant”;

                 (7)     “Failure to provide adequate medical treatment”; and

                 (8)     “Allowed and required individuals who were infected with COVID-19 to

                         continue to work at the meatpacking plant infecting other individuals.”

[Am. Pet. ¶¶ 28-29.]

                                   II.      REMOVAL IS TIMELY

        4.       On November 5, 2020, Plaintiffs filed their First Amended Petition (“Amended

Petition”) in the State Court Action styled Simon Garcia, Rebecca Garcia, Jose Campos, and

Christopher Garcia v. Manny Guerrero, Ashley Henning, Sandy Dean, Jacob Montoya, and

Donna Estrada, Cause No. 20-61. 2 [See Am. Pet.]

        5.       Because Swift Beef is represented by the same counsel who represents the other

Defendants in the State Court Action, it received the Amended Petition that same day.

        6.       Swift Beef’s removal is therefore timely pursuant to 28 U.S.C. § 1446(b).

        7.       Pursuant to 28 U.S.C. § 1446(a), a copy of the Amended Petition and all process

and pleadings served in the State Court Action are attached to this Notice as Exhibit “D.”

        8.       Plaintiffs made a jury demand in the State Court Action. [Am. Pet. ¶ 35.]


2
  Though Plaintiffs did not include Swift Beef in the case style, they did, for the first time, name Swift Beef
as a Defendant in the Amended Petition. [See Am. Pet. ¶ 10.] Further, though individual Sandy Dean is
included in the case style, Plaintiffs nonsuited her on August 8, 2020. [See August 10, 2020 Plaintiffs’
Notice of Non-Suit Without Prejudice as to Defendant Sandy Dean attached hereto as Exhibit D-4.]


DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                                       Page 3
     Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                       Page 4 of 20 PageID 4



             III.     CONSENT IS NOT NECESSARY BUT HAS BEEN OBTAINED

        9.          Consent of Defendants Manny Guerrero, Ashley Henning, Jacob Montoya, and

Donna Estrada (collectively, the “Individual Defendants”) is not needed because they should be

disregarded based on the doctrine of fraudulent joinder. Rico v. Flores, 481 F.3d 234, 239 (5th

Cir. 2007). The Individual Defendants nevertheless consent to removal.

                                     IV.    REMOVAL IS PROPER

        10.         Removal is proper under 28 U.S.C. § 1331 because this action arises under the

Constitution, laws, or treaties of the United States.

        11.         Additionally, removal is proper under 28 U.S.C. § 1442 because Plaintiffs’

Amended Petition challenges actions taken by Swift Beef at the direction of a federal officer, for

which Swift Beef will have a colorable federal defense.

        12.         Removal is also proper pursuant to 28 U.S.C. § 1332 because complete diversity

exists between Plaintiffs and Swift Beef, and the amount-in-controversy exceeds $75,000.00.

        13.         Each basis for jurisdiction will be addressed in turn.

A.      Federal Question Jurisdiction Exists Over This Dispute.

        14.         This Court has federal question jurisdiction under 28 U.S.C. § 1331 and Grable &

Sons Metal Products, Inc. v. Darue Eng’g & Mfg., 545 U.S. 308 (2005). Plaintiffs’ state-law

claims “necessarily raise a stated federal issue, actually disputed and substantial, which a federal

forum may entertain without disturbing any congressionally approved balance of federal and state

judicial responsibilities.” Gunn v. Minton, 568 U.S. 251, 258 (2013) (citing Grable, 545 U.S. at

314). “Where all four of these requirements are met . . . jurisdiction is proper because there is a

‘serious federal interest in claiming the advantages thought to be inherent in a federal forum.’”

Gunn, 568 U.S. at 258 (quoting Grable, 545 U.S. at 313–14).




DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                               Page 4
  Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                     Page 5 of 20 PageID 5



        15.     One essential question is embedded in Plaintiffs’ claims: In the midst of a

presidentially declared national emergency, how must America’s meat processing facilities

balance the interests of safeguarding workplace health and safety with their ongoing obligation to

feed the American people? Any duty ascribed to Swift Beef unavoidably implicates President

Trump’s explicit directive regarding the safe operation of meat processing facilities during the

pandemic, as well as federal policies governing the nation’s food supply, national security, and

economy. See Exec. Order No. 13917, “Delegating Authority Under the Defense Production Act

With Respect to Food Supply Chain Resources During the National Emergency Caused by the

Outbreak of COVID-19,” 85 Fed. Reg. 26313 (Apr. 28, 2020) (“Food Supply Chain Order”)

(invoking authority under the Defense Production Act, 50 U.S.C. § 4501 et seq.). All four of the

Grable factors are satisfied here because the remedy Plaintiffs seek threatens to interfere with

federal policies over matters of uniquely national importance.

                i.      Plaintiffs’ Claims Necessarily Raise a Federal Issue.

        16.     The Supreme Court has “recognized for [more than] 100 years that in certain cases

federal question jurisdiction will lie over state-law claims that implicate significant federal issues.”

Grable, 545 U.S. at 312. Federal question jurisdiction may arise from an issue “embedded” in

state-law claims and does not require an asserted statutory violation. See id. at 316–19.

        17.     The exercise of jurisdiction is warranted in a variety of contexts where the

application of state law may interfere with a federal interest in “getting the Government’s work

done.” See Boyle v. United Techs. Corp., 487 U.S. 500, 505, 509 (1988). In keeping with this

principle, courts have recognized such supervening federal interests in an array of cases, including




DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                                 Page 5
     Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                         Page 6 of 20 PageID 6



those that concern the design and procurement of military equipment, 3 responding to national

emergencies, 4 and ensuring the integrity of interstate waterways. 5

          18.      The Food Supply Chain Order dispels any doubt that a unique federal interest is

implicated here. Swift Beef supplies “a scarce and critical material essential to the national

defense,” as defined by the Defense Production Act of 1950. See 85 Fed. Reg. 26313, 26313 (meat

and poultry suppliers constitute “critical infrastructure during the national [COVID-19]

emergency”). Indeed, Plaintiffs concede that Swift Beef is a “beef meatpacking plant.” [Am. Pet.

¶ 15.]

          19.      Plaintiffs seek to impose liability based on Swift Beef’s alleged failure to mitigate

the risk of COVID-19 transmission at a meat processing plant—precisely the conduct governed

by the Food Supply Chain Order. [Compare id. ¶ 22 (“Prior to April 2, 2020 and after April 2,

2020, [Swift Beef] failed to take adequate precautions to protect its employees from COVID-19

risks.”), with 85 Fed. Reg. 26313, 26313 (ordering meat processors “continue operations consistent

with the guidance for operations jointly issued by the CDC and OSHA” in light of the “dramatic

toll” taken by “necessary mitigation measures”).]

          20.      Thus, a state court’s application of any standard of conduct on a meat processing

facility contrary to that imposed by the federal government may compromise a unique federal

interest and frustrate the government’s capacity to impose a uniform rule. Cf. Rural Cmty. Workers




3
 See Boyle, 487 U.S. at 505, 509 (finding a “uniquely federal interest” in contracts for military helicopters);
see also Scrogin v. Rolls-Royce Corp., No. 3:10-CV-442, 2010 WL 3547706, at *3 (D. Conn. Aug. 16,
2010) (denying motion to remand under Grable where military helicopters contract implicated a “uniquely
federal interest”); McMahon v. Pres. Airways, Inc., 410 F. Supp. 2d 1189 (M.D. Fla 2006).
4
  See In re World Trade Ctr. Disaster Site Litig., 521 F.3d 169, 197 (2d Cir. 2008) (extending Boyle’s
rationale “to the disaster relief context due to the unique federal interest in coordinating federal disaster
assistance and streamlining the management of large-scale disaster recovery projects”).
5
    Illinois v. City of Milwaukee, 406 U.S. 91, 105 (1972) (pollution in interstate streams).


DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                                       Page 6
    Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                 Page 7 of 20 PageID 7



All. v. Smithfield Foods, Inc., No. 5:20-cv-06063, 2020 WL 2145350, at *8 (W.D. Mo. May 5,

2020) (recognizing that referring a plaintiff’s tort claims against a meat processing plant to OSHA

is necessary to “ensure uniform national enforcement of the Joint [CDC and OSHA] Guidance”).

               ii.    The Federal Issues Are Actually Disputed.

       21.     In addition to identifying the “presence of a federal issue,” the proponent of federal

jurisdiction must also demonstrate “an actual disagreement about an interpretation of federal law

that is material to the claims at issue.” See Merrell Dow Pharm. v. Thompson, 478 U.S. 804, 813

(1986) (emphasis added). Plaintiffs’ claims include allegations that contradict federal policy or

regulations. Accordingly, they necessarily raise a disputed federal issue which warrants the

exercise of federal question jurisdiction. See McKay v. City & Cty. of San Francisco, No. 16-CV-

03561, 2016 WL 7425927, at *4 (N.D. Cal. Dec. 23, 2016); Bader Farms, Inc. v. Monsanto Co.,

2017 WL 633815, at *3 (E.D. Mo. Feb. 16, 2017).

       22.     Plaintiffs’ claims are directly opposed to the federal government’s actions and

directives. For example, Plaintiffs allege Swift Beef was negligent for having its employees work

so the plant could remain operational. [Am. Pet. ¶ 21 (“In Texas, Governor Abbott issues a stay-

at-home order that took effect on April 2, 2020 … [s]till, Plaintiffs were required to work until

they showed symptoms and were, eventually, quarantined and tested.”).]             In contrast, The

President’s Coronavirus Guidelines for America issued on March 16, 2020 (“President’s

Coronavirus Guidelines”), implored “[i]f you work in the critical infrastructure industry … such

as … food supply, you have a special responsibility to maintain your normal work schedule.” 6

And the Food Supply Chain Order enjoins meat processing facilities to remain open. 85 Fed. Reg.

26313, 26313 (“It is important that processors of beef, pork, and poultry … in the food supply


6
 https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
guidance_8.5x11_315PM.pdf (last visited November 9, 2020).


DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                              Page 7
  Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                     Page 8 of 20 PageID 8



chain continue operating and fulfilling orders to ensure a supply of protein for Americans.”); id.

(ordering the Secretary of Agriculture to “take all appropriate actions … to ensure that meat and

poultry processors continue operations”).

       23.     In addition, Plaintiffs’ Amended Petition invokes serial CDC and OSHA

guidelines. Plaintiffs assert that Defendants failed to follow the March 2020 guidelines (see Am.

Pet. ¶¶ 20, 23), but then seeks to impose liability based on an April 2020 guidance that contains

different instructions. [Id. at ¶¶ 22, 29.] Plaintiffs’ reliance on conflicting guidance separately

supports the exercise of Grable federal question jurisdiction because this Court will need to

reconcile the applicable federal standards. See Scott v. Lance Aviation, Inc., No. 8:09-CV-986,

2010 WL 11507789, at *3 (M.D. Fla. Mar. 10, 2010) (denying remand because the court was

required to determine what, if any, federal regulations applied and what conduct they required,

whether a predecessor set of regulations controlled, “or how the provisions of the CARs and FARs

can be reconciled with one another as they relate to [Defendant’s] duty”).

               iii.    There is a Substantial Federal Issue.

       24.     A federal issue is “substantial” if it “indicat[es] a serious federal interest in claiming

the advantages thought to be inherent in a federal forum.” Grable, 545 U.S. at 313. The Court

must assess whether the federal government has a “strong interest” in the federal issue at stake and

whether allowing state courts to resolve the issue will “undermine ‘the development of a uniform

body of [federal] law.’” Grable, 569 U.S. at 260–61 (citation omitted).

       25.     The Food Supply Chain Order explicitly confirms a substantial federal interest in

creating a uniform standard of conduct for the meat processing industry during the national

emergency, in light of an emerging patchwork of contradictory state rules. See 85 Fed. Reg. 26313

(federal authority invoked because reductions in processing capacity and/or state actions that have




DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                                 Page 8
     Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                   Page 9 of 20 PageID 9



led to the closure of some facilities “may differ from or be inconsistent with interim guidance

recently issued”); see also Bd. of Comm’rs of Se. La. Flood Prot. Auth.-E. v. Tenn. Gas Pipeline

Co., 850 F.3d 714, 724 (5th Cir. 2017) (“the case affects ‘an entire industry’ rather than a few

parties”).

                 iv.     This Court’s Determination Will Not Disturb the Balance of State and
                         Federal Judicial Responsibilities.

          26.    Finally, courts must consider whether the exercise of federal question jurisdiction

under Grable would “materially affect, or threaten to affect, the normal currents of litigation,”

such that a “flood of cases” would result on the federal docket. See Grable, 545 U.S. at 319;

Clauer v. Heritage Lake Homeowners Ass’n, Inc., No. 4:09-cv-560, 2010 WL 446545 at *4 (E.D.

Tex. Feb. 3, 2010). The narrowly rendered directive in the Food Supply Chain Order, limited to

just meat and poultry business practices during the COVID-19 pandemic, allays concern about a

“flood of cases” and weighs in favor of jurisdiction. Accordingly, this Court’s determination of

the substantial and disputed federal issues at the heart of this case would not “disturb[] any

congressionally approved balance of federal and state judicial responsibilities.” Grable, 545 U.S.

at 314.

B.        Swift Beef Acted Under the Direction of a Federal Officer.

          Under 28 U.S.C. § 1442(a)(1), a civil action may be removed to federal court if the action

is asserted against a person acting under the direction of a federal officer:

                 A civil action . . . that is against or directed to any of the following
                 may be removed by them . . . :

                 (1)     The United States or any agency thereof or any officer (or
                 any person acting under that officer) of the United States or of any
                 agency thereof, in an official or individual capacity, for or relating
                 to any act under color of such office . . . .

28 U.S.C. § 1442(a)(1) (emphasis added).



DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                             Page 9
    Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                    Page 10 of 20 PageID 10



        Here, federal officer removal is proper because (1) Swift Beef “is a ‘person’ within the

meaning of the statute,” (2) Swift Beef “has acted pursuant to a federal officer’s directions,”

(3) “the charged conduct is connected or associated with an act pursuant to a federal officer’s

directions[,]” and (4) Swift Beef “has asserted a colorable federal defense[.]” Latiolais v.

Huntington Ingalls, Inc., 951 F.3d 286, 296 (5th Cir. 2020) (en banc). 7

        Swift Beef is a “person.” Swift Beef is a “person” under 28 U.S.C. § 1442 because the

term includes both “private persons and corporate entities.” Savoie v. Huntington Ingalls, Inc., 817

F.3d 457, 461 (5th Cir. 2016), overruled on other grounds by, Latiolais, 951 F.3d 286 (citations

omitted).

        Federal Direction. On March 13, 2020, the President declared “a National Emergency in

response to the COVID-19 outbreak.” Exec. Office of Pres., Declaring a National Emergency

Concerning the Novel Coronavirus Disease (COVID-19) Out-break, 85 Fed. Reg. 15,337, 15,337,

2020 WL 1227639 (Mar. 13, 2020). Soon after, on March 16, the President issued “Coronavirus

Guidelines” emphasizing that employees in “critical infrastructure industr[ies]”—including

companies like Swift Beef that are essential to maintaining food-supply chains and ensuring the

continued health and safety of all Americans—have a “special responsibility to maintain [their]

normal work schedule.” Exec. Office of Pres., The President’s Coronavirus Guidelines for

America at 2 (Mar. 16, 2020). 8 On March 25, President Trump approved a major disaster




7
  Because Swift Beef is entitled to remove this case under 28 U.S.C. § 1442(a)(1), “the entire case [is]
deemed removable, such that [Plaintiffs’] claims against all other defendants . . . will be heard in federal
court as well.” Morgan v. Huntington Ingalls, Inc., 879 F.3d 602, 606 (5th Cir. 2018); see also Wright &
Miller, 14C Fed. Prac. & Proc. § 3726 (Rev. 4th ed.) (“Because Section 1442(a)(1) authorizes removal of
the entire action even if only one of the controversies it raises involves a federal officer or agency, the
section creates a species of statutorily-mandated supplemental subject-matter jurisdiction.”).
8
 https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
guidance_8.5x11_315PM.pdf (last visited November 10, 2020).


DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                                   Page 10
    Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                Page 11 of 20 PageID 11



declaration for the State of Texas in response to the COVID-19 outbreak. Exec. Office of Pres.,

President Donald J. Trump Approves Texas Disaster Declaration (Mar. 25, 2020). 9

        On April 28, consistent with the directions in March and because of attempts by localities

to countermand federal directions, President Trump issued an executive order. This time expressly

invoking his authority under the Defense Production Act (“DPA”), 50 U.S.C. §§ 4501 et seq,, the

President again instructed Swift Beef and other meat and poultry processing companies to stay

open and continue operations, subject to the supervision of the Secretary of Agriculture. See Food

Supply Chain Resources, 85 Fed. Reg. at 26,313, 2020 WL 2060381, at *1. The executive order

states in relevant part:

                It is important that processors of beef, pork, and poultry (“meat and
                poultry”) in the food supply chain continue operating and
                fulfilling orders to ensure a continued supply of protein for
                Americans. [R]ecent actions in some States have led to the complete
                closure of some large processing facilities.

                                          *       *       *

                Such closures threaten the continued functioning of the national
                meat and poultry supply chain, undermining critical infra-structure
                during the national emergency.

                                          *       *       *

                [T]he Secretary of Agriculture shall take all appropriate action . . .
                to ensure that meat and poultry processors continue operations
                consistent with the guidance for their operations jointly issued by
                the CDC and OSHA.

Id. (emphases added).




9
  https://www.whitehouse.gov/briefings-statements/president-donald-j-trump-approves-texas-disaster-
declaration-
6/#:%7E:text=Today%2C%20President%20Donald%20J.,20%2C%202020%2C%20and%20continuing
(last visited November 10, 2020).


DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                             Page 11
 Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                     Page 12 of 20 PageID 12



        Consistent with the Food Supply Chain Resources executive order, the U.S. Secretary of

Agriculture Sonny Perdue then promptly issued two letters: one to meat and poultry processors

directing them how to proceed, and one to state and local officials across the nation informing

them of the Secretary’s actions and their obligation to work with the Secretary to ensure meat

processing companies’ compliance with the Secretary’s directives. See U.S. Dep’t of Agriculture,

Press Release No. 0243.20 (May 6, 2020) (announcing that the Secretary had issued a “Letter to

Governors” and “Letter to Stakeholders”). Secretary Perdue’s Letter to Stakeholders emphasized

that the “Nation’s meat and poultry processing facilities and workers play an integral role in the

continuity of our food supply chain.” U.S. Dep’t of Agriculture, Letter to Stakeholders (May 5,

2020). 10 And, relevant here, Secretary Perdue’s Letter to Governors states:

                Effective immediately, I have directed meat and poultry
                processors to utilize the guidance issued on Sunday, April 26,
                2020, by CDC and OSHA specific to the meat and poultry
                processing industry to implement practices and protocols for staying
                operational or resuming operations while safeguarding the health of
                the workers and the community.

                                           *       *       *

                The U.S. Department of Agriculture (USDA) has also directed
                meat and poultry processing plants currently closed and without
                a clear timetable for near-term reopening to submit to USDA written
                documentation of their protocol, developed based on the
                CDC/OSHA guidance, and resume operations as soon as they are
                able after implementing the CDC/OSHA guidance for the protection
                of workers.

U.S. Dep’t of Agriculture, Letter to Governors (May 5, 2020) (emphases added) 11; see also U.S.

Dep’t of Agriculture, Letter to Stakeholders (May 5, 2020).



10
  https://www.usda.gov/sites/default/files/documents/stakeholder-letters-covid.pdf (last visited November
10, 2020).
11
  https://www.usda.gov/sites/default/files/documents/governor-letters-covid.pdf (last visited November
10, 2020).


DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                                Page 12
 Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                   Page 13 of 20 PageID 13



       The U.S. Department of Agriculture also entered into a Memorandum of Understanding

with the U.S. Food and Drug Administration (“FDA”) setting forth the respective roles of each

agency in utilizing the DPA to regulate food producers during the COVID-19 outbreak. See

Memorandum of Understanding Between FDA and USDA Regarding the Potential Use of the

Defense Production Act with Regard to FDA-Regulated Food During the COVID-19 Pandemic

(May 18, 2020). 12 Notably, the agreement reiterated that “actions by States or localities could lead

to the closure of food resource facilities”; such closures “could threaten the continued functioning

of the national food supply chain, undermining critical infrastructure during the national

emergency”; and the Department of Agriculture retained “exclusive delegated authority” under the

DPA to issue orders regarding domestic food producers. Id. at 1–2, 4 (emphasis added).

       Accordingly, Swift Beef’s facilities—including its Cactus meatpacking plant—were

operating as critical infrastructure of the United States that had been instructed by the President to

continue operations both before and after the Food Supply Chain Resources executive order and

the Secretary of Agriculture’s related orders. As such, Swift Beef was “acting under the direction

of a federal officer,” 28 U.S.C. § 1442(a)(1), and “helping the Government to produce an item that

it needs” for the national defense under the DPA, Watson v. Philip Morris Companies, Inc., 551

U.S. 142, 153 (2007); see also Camacho v. Autoridad de Telefonos de Puerto Rico, 868 F.2d 482,

486-87 (1st Cir. 1989) (holding that “the reach of section 1442(a)(1) extends to private persons . .

. who act under the direction of federal officers,” including companies ordered to “facilitate” or

“offe[r] technical assistance” to federal agents exercising statutory authority).

       Consistent with the finding of federal officer removal in Winters v. Diamond Shamrock

Chemical Co., 149 F.3d 387 (5th Cir. 1998), the federal government here (1) provided “detailed


 https://www.usda.gov/sites/default/files/documents/mou-between-fda-usda-dpa.pdf (last visited
12

November 10, 2020).


DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                                 Page 13
 Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                   Page 14 of 20 PageID 14



specifications” governing Swift Beef’s ongoing operations—through the President’s direction that

the CDC and OSHA guidelines would govern those operations, and promulgation of exceedingly

detailed guidelines specific to meat and poultry processors by the CDC and OSHA—and

(2) exercised “ongoing supervision” of those operations through the Secretary of Agriculture, who

was delegated power by the President to “take all appropriate action . . . to ensure that meat and

poultry processors continue operations consistent with the guidance for their operations jointly

issued by the CDC and OSHA.” 85 Fed. Reg. at 26,313, 2020 WL 2060381, at *1.

       Plaintiffs’ Amended Petition challenges Swift Beef’s decision to continue allowing

employees to work at the Cactus plaint and the various measures that were taken at the facility.

[See, e.g., Am. Pet. ¶¶ 21 (“In Texas, Governor Abbott issued a stay-at-home order that took effect

on April 2, 2020. . . . Still, Plaintiffs were required to work until they showed symptoms and were,

eventually, quarantined and tested.”), 29 (alleging that Swift Beef failed to “provide adequate

PPE,” “implement adequate precautions,” and “follow guidelines set forth by the [WHO] and

[CDC]”).] But those alleged actions were taken pursuant to the authority, orders, detailed

regulation, and supervision of the President and Secretary of Agriculture under the DPA. Swift

Beef was therefore “acting under” federal officers, and is therefore entitled to have this case heard

in federal court. 28 U.S.C. § 1442(a)(1).

       Connection or Association. There is a direct connection between the Amended Petition’s

allegations and the actions Swift Beef took at the direction of the President and Secretary of

Agriculture. As noted above, the Amended Petition alleges that Swift Beef is liable in tort for

adopting or allegedly failing to adopt specific measures in response to the coronavirus. [See, e.g.,

Am. Pet. ¶¶ 21, 29(a)–(i).] But the measures that Swift Beef took were implemented at the express

direction of federal officers. And any dispute about the scope of Swift Beef’s authority to




DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                             Page 14
 Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                    Page 15 of 20 PageID 15



implement those measures under the federal directives “is one for the federal—not state—courts

to answer.” Isaacson v. Dow Chem. Co., 517 F.3d 129, 138 (2d Cir. 2008) (federal courts must

resolve “whether the challenged act was outside the scope of Defendants’ official duties, or

whether it was specifically directed by the federal Government”) (citing Willingham v. Morgan,

395 U.S. 402, 409 (1969)). Likewise, the Amended Petition implicitly challenges Swift Beef’s

decision to continue operating its Cactus plant at all, (¶¶ 21-22, 29(b)), even though federal officers

directed Swift Beef to continue operations and emphasized that meat-processing “facilities and

workers play an integral role in the continuity of our food supply chain.” U.S. Dep’t of Agriculture,

Letter to Stakeholders (May 5, 2020). Thus, the Amended Petition’s allegations are “connected

or associated with” Swift Beef’s actions taken “pursuant to a federal officer’s directions.”

Latiolais, 951 F.3d at 296.

       Colorable Federal Defenses. Swift Beef has at least the following federal defenses to the

claims in the Amended Petition.

   •   Express preemption under the Federal Meat Inspection Act (“FMIA”). The FMIA

       express preemption clause preempts state-law requirements that are “in addition to” or

       “different from” the rigorous and extensive federal requirements under the MIPA. Nat’l

       Meat Ass’n v. Harris, 565 U.S. 452, 459-60 (2012) (noting that the FMIA “sweeps widely”

       and “prevents a State from imposing any additional or different—even if non-conflicting—

       requirements that fall within the scope of the Act and concern a slaughterhouse’s facilities

       or operations.”). Plaintiffs here would use state tort law to impermissibly impose additional

       and different requirements.

   •   Preemption under the DPA and the Executive Order. Plaintiffs’ claims are also

       preempted by the DPA and the President’s Food Supply Chain Resources executive order




DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                              Page 15
 Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                   Page 16 of 20 PageID 16



       and related federal directions. Congress enacted the DPA to preserve “the security of the

       United States” by ensuring “the ability of the domestic industrial base to supply materials

       and services for the national defense and to prepare for and respond to . . . natural or man-

       caused disasters.” 50 U.S.C. § 4502(a)(1). The DPA grants the President wide latitude to

       “take appropriate steps” to maintain and enhance the “domestic critical infrastructure”

       threatened by “emergency conditions.” Id. §§ 4502(a)(2)(C), (4). This broad grant of

       authority preempts any attempt by a state to impose its own regulations on “domestic

       critical infrastructure” industries when the President has done so under the DPA, 50 U.S.C.

       § 4502(a)(2)(C); see also Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 376

       (2000), and provides defenses against suits like this for actions taken in compliance with

       orders issued under the DPA. The Petition here seeks to impose state regulation that

       conflicts with the President’s express directives under the DPA requiring Swift Beef to

       assist the nation during a national disaster by (1) continuing to operate (2) pursuant to

       federal operational requirements.

C.     Complete Diversity Exists and the Amount-In-Controversy Exceeds $75,000.00.

       27.     Plaintiff Simon Garcia is a citizen of Texas. [Am. Pet. ¶ 6.]

       28.     Plaintiff Rebecca Garcia is a citizen of Texas. [Id. ¶ 7.]

       29.     Plaintiff Jose Campos is a citizen of Texas. [Id. ¶ 8.]

       30.     Plaintiff Christopher Garcia is a citizen of Texas. [Id. ¶ 9.]

       31.     Defendant Swift Beef is a citizen of both Delaware and Colorado because (a) it is

a Delaware corporation and (b) its principal place of business is located in Greeley, Colorado. [Id.

¶ 10 (Plaintiffs admit that Swift Beef is a foreign corporation).]




DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                            Page 16
 Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                   Page 17 of 20 PageID 17



        32.     If liability is imposed and damages are awarded in this case (which is contested),

Plaintiffs allege they are seeking “damages in excess of $1,000,000.” [Id. ¶ 36.]

D.      Plaintiffs Fraudulently Joined the Individual Defendants.

        33.     The doctrine of fraudulent joinder is an exception to the requirement that removal

under 28 U.S.C. § 1332 be predicated solely upon complete diversity. See Great Plains Tr. Co. v.

Morgan Stanley Dean Witter & Co., 313 F.3d 305, 311 (5th Cir. 2002).

        34.     Under this doctrine, diverse defendants may remove an action if the plaintiff cannot

establish a claim under state law against the non-diverse defendants. Id.

        35.     To defeat fraudulent joinder there must be a reasonable possibility—not merely a

theoretical possibility—that the plaintiff will be able to establish a cause of action against the in-

state defendant in state court. See id. at 312.

        i.      The Individual Defendants have no duty to provide Plaintiffs with a safe
                workplace under Texas law.

        36.     Plaintiffs allege the Individual Defendants—who are Plaintiffs’ co-workers and not

their employer—committed negligence and gross negligence because they “failed to fulfill their

duty to provide a safe working environment to Plaintiffs.” [Am. Pet. ¶ 23.]

        37.     Binding Texas Supreme Court precedence establishes that the Individual

Defendants do not have a duty to provide a safe workplace and cannot be held liable for Swift

Beef’s alleged failure to provide a safe workplace to Plaintiffs. Leitch v. Hornsby, 935 S.W.2d

114, 118 (Tex. 1996) (holding the duty to provide a safe workplace is a non-delegable duty

belonging solely to an employer).

        38.     Because the Individual Defendants cannot be held liable for Swift Beef’s alleged

failure to provide a safe workplace to Plaintiffs, Plaintiffs’ claims against the Individual

Defendants have no basis under Texas law.



DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                              Page 17
 Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                 Page 18 of 20 PageID 18



       ii.     Plaintiffs did not plead that the Individual Defendants owe them a recognized
               duty of care separate and independent from the nondelegable duty owed solely
               by their employer Swift Beef.

       39.     In their Amended Petition, Plaintiffs do not assert any recognizable individual duty

allegedly owed by the Individual Defendants that is separate and independent from the

nondelegable duty owed by Plaintiffs’ employer Swift Beef. [See, generally, Am. Pet.]

       40.     Under Texas law, a corporate officer or agent can be liable to others for his or her

own negligence under certain circumstances, but that “individual liability arises only when the

officer or agent owes an independent duty of reasonable care to the injured party apart from the

employer’s duty.” Leitch, 935 S.W.2d at 117 (emphasis added).

       41.     Because Plaintiffs have not pled a recognizable duty of care allegedly owed by the

Individual Defendants that is separate and independent from the nondelegable duty owed by

Plaintiffs’ employer Swift Beef, Plaintiffs’ claims against the Individual Defendants have no basis

under Texas law.

             V.      PROCEDURE FOR REMOVAL HAS BEEN SATISFIED

       42.     Venue is proper in this district under 28 U.S.C. §§ 124(a) and 1441(a) because the

United States District Court for the Northern District of Texas, Amarillo Division, serves Moore

County, Texas where the State Court Action is now pending.

       43.     Swift Beef is filing a civil cover sheet and a supplemental civil cover sheet

concurrent with this Notice of Removal pursuant to Local Rules 81.1(a)(1) and (2).

       44.     Attached hereto as Exhibit D are (a) an index of all documents that clearly identify

each document and the date they were filed in the State Court Action, (b) a copy of the docket

sheet in the State Court Action, and (c) a copy of each document filed in the State Court Action

pursuant to Local Rule 81.1(a)(4)(A)-(C) and 28 U.S.C. § 1446(a).




DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                           Page 18
 Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                    Page 19 of 20 PageID 19



       45.     Attached hereto as Exhibit C is a separately signed certificate of interested persons

pursuant to Local Rule 81.1(a)(4)(D).

       46.     Pursuant to 28 U.S.C. § 1446(d), Swift Beef will provide written notice of this filing

to Plaintiffs and will file a copy of this Notice Removal with the court clerk in Moore County,

Texas where this suit has been pending.

                                      VI.     CONCLUSION

       47.     As demonstrated herein, this Court would have had original jurisdiction of this

matter under 28 U.S.C. §§ 1331, 1442 and/or 1332.

       48.     Removal of this dispute to this Court is proper because federal question jurisdiction

exists based on the Amended Petition’s allegations and controlling law demonstrating that

Plaintiffs’ claims arise under the Constitution, laws, or treaties of the United States.

       49.     Removal of this dispute to this Court is also proper because Plaintiffs’ Amended

Petition challenges actions taken by Swift Beef at the direction of a federal officer, for which Swift

Beef will have a colorable federal defense.

       50.     Additionally, diversity jurisdiction exists because there is complete diversity of

citizenship between Plaintiffs and the properly named Defendant, and the amount-in-controversy

exceeds the sum or value of $75,000.00, exclusive of interest and costs. The Court should exclude

from consideration Plaintiffs’ fraudulent joinder of Defendants Manny Guerrero, Ashley Henning,

Jacob Montoya, and Donna Estrada because Texas law bars Plaintiffs’ claims against these

individuals.

       51.     Finally, to the extent that the above bases for federal jurisdiction do not extend to

one or more of Plaintiffs’ claims, this Court has supplemental jurisdiction over such claim or

claims pursuant to 28 U.S.C. § 1367.




DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                              Page 19
 Case 2:20-cv-00263-Z-BR Document 1 Filed 11/11/20                 Page 20 of 20 PageID 20



                                                     Respectfully submitted,

                                                     /s/ Alexander Brauer
                                                     Alexander Brauer
                                                     Texas State Bar No. 24038780
                                                     abrauer@baileybrauer.com
                                                     Clayton E. Bailey
                                                     Texas State Bar No. 00796151
                                                     cbailey@baileybrauer.com
                                                     Benjamin L. Stewart
                                                     Texas State Bar No. 24046917
                                                     bstewart@baileybrauer.com
                                                     Adam Bell
                                                     Texas State Bar No. 24101500
                                                     abell@baileybrauer.com
                                                     BAILEY BRAUER PLLC
                                                     Campbell Centre I
                                                     8350 N. Central Expressway, Ste. 650
                                                     Dallas, Texas 75206
                                                     Telephone: (214) 360-7433
                                                     Facsimile: (214) 360-7435
                                                     -and-
                                                     Matt W. Sherwood
                                                     State Bar No. 24066063
                                                     msherwood@bf-law.com
                                                     BROWN & FORTUNATO, P.C.
                                                     905 S. Fillmore, Suite 400
                                                     Amarillo, TX 79101
                                                     Telephone: (806) 345-6300
                                                     Facsimile: (806) 345-6363

                                                     ATTORNEYS FOR DEFENDANT
                                                     SWIFT BEEF COMPANY


                                CERTIFICATE OF SERVICE
        On November 11, 2020, I filed this Notice of Removal with the clerk of court for the U.S.
District Court, Northern District of Texas. I hereby certify that I have served the document on all
counsel of record by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                                     /s/ Alexander Brauer
                                                     Alexander Brauer




DEFENDANT SWIFT BEEF COMPANY’S NOTICE OF REMOVAL                                           Page 20
